DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 1/5/2021 have been fully considered and are persuasive and rejection of claims 1 and 20 have been withdrawn.
However Claims are still rejected on the ground of nonstatutory double patenting rejection. (See below)
For at least above mentioned reasons, the rejection is deemed proper and considered final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 17-19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7 of U.S. Patent No. 10679887. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 2, Claims 1, 6 and 7 of U.S. Patent No. 10679887 discloses the entire claimed limitation.
Regarding claim 3, Claims 1, 6 and 7 of U.S. Patent No. 10679887 discloses the entire claimed limitation.
Regarding claim 4, Claims 1, 6 and 7 of U.S. Patent No. 10679887 discloses the entire claimed limitation.
Regarding claim 17, Claims 1, 6 and 7 of U.S. Patent No. 10679887 discloses the entire claimed limitation.
Regarding claim 18, Claims 1, 6 and 7 of U.S. Patent No. 10679887 discloses the entire claimed limitation.
Regarding claim 19, Claims 1, 6 and 7 of U.S. Patent No. 10679887 discloses the entire claimed limitation.
Regarding claim 20, Claims 1, 6 and 7 of U.S. Patent No. 10679887 discloses the entire claimed limitation.

Claims 1-4, 17-19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9 of U.S. Patent No. 9947570. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Claims 1, 8 and 9 of U.S. Patent No. 9947570 discloses the entire claimed limitation.
Regarding claim 2, Claims 1, 8 and 9 of U.S. Patent No. 9947570 discloses the entire claimed limitation.
Regarding claim 3, Claims 1, 8 and 9 of U.S. Patent No. 9947570 discloses the entire claimed limitation.

Regarding claim 17, Claims 1, 8 and 9 of U.S. Patent No. 9947570 discloses the entire claimed limitation.
Regarding claim 18, Claims 1, 8 and 9 of U.S. Patent No. 9947570 discloses the entire claimed limitation.
Regarding claim 19, Claims 1, 8 and 9 of U.S. Patent No. 9947570 discloses the entire claimed limitation.
Regarding claim 20, Claims 1, 8 and 9 of U.S. Patent No. 9947570 discloses the entire claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895